COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Terry Holcomb, Sr. v. Waller County, Texas

Appellate case number:    01-16-01005-CV

Trial court case number: 16-07-23803

Trial court:              506th District Court of Waller County

       Terry Holcomb, Sr.’s motion for extension of time to file notice of appeal is GRANTED.
See Hone v. Hanafin, 104 S.W.3d 884, 885–88 (Tex. 2003) (per curiam); Doe v. Brazoria Cty.
Child Protective Servs., 226 S.W.3d 563, 571 (Tex. App.—Houston [1st Dist.] 2007, no pet.).
       It is so ORDERED.

Justice’s signature: /s/ Harvey Brown
                    Acting for the Court


Date: November 21, 2017